Nunziante v New York Quarterly Mtg. of the Religious Socy. of Friends (2017 NY Slip Op 03069)





Nunziante v New York Quarterly Mtg. of the Religious Socy. of Friends


2017 NY Slip Op 03069


Decided on April 20, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 20, 2017

Acosta, J.P., Mazzarelli, Manzanet-Daniels, Gische, Kahn, JJ.


112504/08 3790 590900/09 3789

[*1]Patrick Nunziante, et al., Plaintiffs,
vNew York Quarterly Meeting of The Religious Society of Friends, et al., Defendants-Appellants.
New York Quarterly Meeting Of The Religious Society of Friends, et al., Third-Party Plaintiffs-Appellants,
vLiberty Contracting Corp., Third-Party Defendant, Kaback Enterprises, Inc., et al., Third-Party Defendants-Respondents. 
[And Another Action]


Mauro Lilling Naparty LLP, Woodbury (Anthony F. DeStefano of counsel), for appellants.
Marshall Dennehey Warner Coleman & Goggin, P.C., Melville (William R. Pirk of counsel), for Kaback Enterprises, Inc., respondent.
Clausen Miller, PC, New York (Joseph J. Ferrini of counsel), for DAL Electric Corporation, respondent.

Order, Supreme Court, New York County (Geoffrey D. Wright, J.), entered May 27, 2016, which, insofar as appealed from as limited by the briefs, granted third-party defendant DAL Electric Corporation's motion for summary judgment dismissing the third-party claim of failure to procure insurance as against it, and granted third-party defendant Kaback Enterprises, Inc.'s motion for summary judgment dismissing the third-party complaint as against it, unanimously reversed, on the law, without costs, and the motions denied. Appeal from order, same court and Justice, entered October 14, 2016, unanimously dismissed, without costs, as abandoned.
The plain language of DAL's agreement required DAL to procure insurance adding defendants as additional insureds under its policy (see W.W.W. Assoc. v Giancontieri , 77 NY2d 157, 162-163 [1990]).
Conflicting testimony presents an issue of fact whether Kaback's work on the roof was a contributing cause of the accident.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 20, 2017
CLERK